      Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.1 Page 1 of 27



 1   POMERANTZ LLP
     Jennifer Pafiti (SBN 282790)
 2
     1100 Glendon Avenue, 15th Floor
 3   Los Angeles, California 90024
     Telephone: (310) 405-7190
 4   jpafiti@pomlaw.com
 5   Attorney for Plaintiff
 6
     [Additional Counsel on Signature Page]
 7

 8
                           UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10

11
      GUY BAHAT, Individually and On            Case No. '20CV1543 WQHLL
12    Behalf of All Others Similarly
      Situated,                                 CLASS ACTION
13

14                               Plaintiff,     COMPLAINT FOR VIOLATIONS
                                                OF THE FEDERAL SECURITIES
15
                          v.                    LAWS
16
      MEI PHARMA, INC., DANIEL P.               DEMAND FOR JURY TRIAL
17
      GOLD, and BRIAN G. DRAZBA,
18

19                                Defendants.
20

21

22

23

24

25

26
27

28


            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.2 Page 2 of 27



 1         Plaintiff Guy Bahat (“Plaintiff”), individually and on behalf of all other
 2
     persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s
 3

 4   complaint against Defendants, alleges the following based upon personal knowledge

 5   as to Plaintiff and Plaintiff’s own acts, and information and belief as to all other
 6
     matters, based upon, inter alia, the investigation conducted by and through
 7

 8   Plaintiff’s attorneys, which included, among other things, a review of the

 9   Defendants’ public documents, conference calls and announcements made by
10
     Defendants, United States (“U.S.”) Securities and Exchange Commission (“SEC”)
11

12   filings, wire and press releases published by and regarding MEI Pharma, Inc. (“MEI

13   Pharma” or the “Company”), analysts’ reports and advisories about the Company,
14
     and information readily obtainable on the Internet. Plaintiff believes that substantial
15

16   additional evidentiary support will exist for the allegations set forth herein after a
17   reasonable opportunity for discovery.
18
                                NATURE OF THE ACTION
19
20         1.     This is a federal securities class action on behalf of a class consisting
21   of all persons and entities other than Defendants who purchased or otherwise
22
     acquired MEI Pharma securities between August 2, 2017 and July 1, 2020, both
23

24   dates inclusive (the “Class Period”), seeking to recover damages caused by
25   Defendants’ violations of the federal securities laws and to pursue remedies under
26
     Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange
27

28
                                             1
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
      Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.3 Page 3 of 27



 1   Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of
 2
     its top officials.
 3

 4          2.     MEI Pharma was founded in 2000 and is based in San Diego,

 5   California. The Company was formerly known as Marshall Edwards, Inc. and
 6
     changed its name to MEI Pharma, Inc. in July 2012. MEI Pharma is a late-stage
 7

 8   pharmaceutical company that focuses on the development of various therapies for

 9   the treatment of cancer. MEI Pharma’s clinical drug candidates include, among
10
     others, Pracinostat, an oral histone deacetylase (“HDAC”) inhibitor.
11

12          3.     MEI Pharma and Helsinn Healthcare SA, a Swiss pharmaceutical

13   corporation (“Helsinn”), with which MEI Pharma had an exclusive worldwide
14
     license, development, manufacturing and commercialization agreement for
15

16   Pracinostat in acute myeloid leukemia (“AML”), myelodysplastic syndrome, and
17   other potential indications (the “Helsinn License Agreement”), were evaluating
18
     Pracinostat in, among other studies, a pivotal Phase 3 global registration clinical trial
19
20   for the treatment of adults with newly diagnosed AML who are unfit to receive
21   intensive chemotherapy (the “Phase 3 Pracinostat Trial”). The Phase 3 Pracinostat
22
     Trial, which was initiated in June 2017, was a randomized, double-blind, placebo-
23

24   controlled study that would enroll worldwide approximately 500 adults with newly
25   diagnosed AML who are unfit to receive intensive chemotherapy. Patients were
26
     randomized 1:1 to receive Pracinostat or placebo with azacitidine as background
27

28   therapy. The primary endpoint of the trial was overall survival.
                                              2
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.4 Page 4 of 27



 1         4.     Throughout the Class Period, Defendants made materially false and
 2
     misleading statements regarding the Company’s business, operational and
 3

 4   compliance policies.     Specifically, Defendants made false and/or misleading

 5   statements and/or failed to disclose that: (i) MEI Pharma had overstated
 6
     Pracinostat’s potential efficacy as an AML treatment for the target population; (ii)
 7

 8   consequently, the Phase 3 Pracinostat Trial was unlikely to meet its primary endpoint

 9   of overall survival; (iii) all the foregoing, once revealed, was foreseeably likely to
10
     have a material negative impact on the Company’s financial condition and prospects
11

12   for Pracinostat; and (iv) as a result, the Company’s public statements were materially

13   false and misleading at all relevant times.
14
           5.     On July 2, 2020, during pre-market hours, MEI Pharma issued a press
15

16   release announcing that it was discontinuing the Phase 3 Pracinostat Trial.
17   Specifically, the Company advised that an interim futility analysis of the Phase 3
18
     Pracinostat Trial, undertaken by the study’s Independent Data Monitoring
19
20   Committee (“IDMC”), “has demonstrated it was unlikely to meet the primary
21   endpoint of overall survival compared to the control group,” and that “[b]ased on the
22
     outcome of the interim analysis, the decision was made to discontinue the
23

24   recruitment of patients and end the study,” which “was based on a lack of efficacy
25   and not on safety concerns.”
26
           6.     Following MEI Pharma’s announcement, the Company’s stock price
27

28   fell $0.78 per share, or 18.27%, to close at $3.49 per share on July 2, 2020.
                                             3
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
      Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.5 Page 5 of 27



 1         7.      As a result of Defendants’ wrongful acts and omissions, and the
 2
     precipitous decline in the market value of the Company’s securities, Plaintiff and
 3

 4   other Class members have suffered significant losses and damages.

 5                             JURISDICTION AND VENUE
 6
           8.      The claims asserted herein arise under and pursuant to Sections 10(b)
 7

 8   and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5

 9   promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).
10
           9.      This Court has jurisdiction over the subject matter of this action
11

12   pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act.

13         10.     Venue is proper in this Judicial District pursuant to Section 27 of the
14
     Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). MEI Pharma is
15

16   headquartered in this Judicial District, Defendants conduct business in this Judicial
17   District, and a significant portion of Defendants’ activities took place within this
18
     Judicial District.
19
20         11.     In connection with the acts alleged in this complaint, Defendants,
21   directly or indirectly, used the means and instrumentalities of interstate commerce,
22
     including, but not limited to, the mails, interstate telephone communications, and the
23

24   facilities of the national securities markets.
25

26
27

28
                                              4
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.6 Page 6 of 27



 1                                        PARTIES
 2
           12.    Plaintiff, as set forth in the attached Certification, acquired MEI Pharma
 3

 4   securities at artificially inflated prices during the Class Period and was damaged

 5   upon the revelation of the alleged corrective disclosures.
 6
           13.    Defendant MEI Pharma is a Delaware corporation with principal
 7

 8   executive offices located at 11455 El Camino Real, Suite 250, San Diego, California

 9   92130.      MEI Pharma’s securities trade on the NASDAQ Stock Market
10
     (“NASDAQ”) under the ticker symbol “MEIP.”
11

12         14.    Defendant Daniel P. Gold (“Gold”) has served as MEI Pharma’s Chief

13   Executive Officer (“CEO”) at all relevant times.
14
           15.    Defendant Brian G. Drazba (“Drazba”) has served as MEI Pharma’s
15

16   Chief Financial Officer at all relevant times.
17         16.    Defendants Gold and Drazba are sometimes referred to herein as the
18
     “Individual Defendants.”
19
20         17.    The Individual Defendants possessed the power and authority to control
21   the contents of MEI Pharma’s SEC filings, press releases, and other market
22
     communications. The Individual Defendants were provided with copies of MEI
23

24   Pharma’s SEC filings and press releases alleged herein to be misleading prior to or
25   shortly after their issuance and had the ability and opportunity to prevent their
26
     issuance or to cause them to be corrected. Because of their positions with MEI
27

28   Pharma, and their access to material information available to them but not to the
                                             5
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.7 Page 7 of 27



 1   public, the Individual Defendants knew that the adverse facts specified herein had
 2
     not been disclosed to and were being concealed from the public, and that the positive
 3

 4   representations being made were then materially false and misleading.            The

 5   Individual Defendants are liable for the false statements and omissions pleaded
 6
     herein.
 7

 8         18.    MEI Pharma and the Individual Defendants are sometimes collectively

 9   referred to herein as “Defendants.”
10
                            SUBSTANTIVE ALLEGATIONS
11

12                                         Background

13         19.    MEI Pharma was founded in 2000 and is based in San Diego,
14
     California. The Company was formerly known as Marshall Edwards, Inc. and
15

16   changed its name to MEI Pharma, Inc. in July 2012. MEI Pharma is a late-stage
17   pharmaceutical company that focuses on the development of various therapies for
18
     the treatment of cancer. MEI Pharma’s clinical drug candidates include, among
19
20   others, Pracinostat, an oral HDAC inhibitor.
21         20.    In August 2016, MEI Pharma entered into an exclusive worldwide
22
     license, development, manufacturing and commercialization agreement with
23

24   Helsinn for Pracinostat in AML, myelodysplastic syndrome, and other potential
25   indications. Under the terms of the Helsinn License Agreement, Helsinn was
26
     granted a worldwide exclusive license to develop, manufacture and commercialize
27

28   Pracinostat. As compensation for such grant of rights, MEI Pharma received
                                             6
           CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
      Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.8 Page 8 of 27



 1   payments of $20.0 million. In addition, the Company is eligible to receive up to
 2
     $444 million in potential regulatory and sales-based milestones, along with royalty
 3

 4   payments on the net sales of Pracinostat.

 5         21.    MEI Pharma and Helsinn were evaluating Pracinostat in, among other
 6
     studies, a pivotal Phase 3 global registration clinical trial for the treatment of adults
 7

 8   with newly diagnosed AML who are unfit to receive intensive chemotherapy. The

 9   Phase 3 Pracinostat Trial, which was initiated in June 2017, was a randomized,
10
     double-blind, placebo-controlled study that would enroll worldwide approximately
11

12   500 adults with newly diagnosed AML who are unfit to receive intensive

13   chemotherapy. Patients were randomized 1:1 to receive Pracinostat or placebo with
14
     azacitidine as background therapy. The primary endpoint of the trial was overall
15

16   survival.
17    Materially False and Misleading Statements Issued During the Class Period
18
           22.    The Class Period begins on August 2, 2017, when MEI Pharma and
19
20   Helsinn issued a joint press release announcing that the first patient had been dosed
21   in the Phase 3 Pracinostat Trial (the “August 2017 Press Release”). That press
22
     release quoted Defendant Gold, who represented, in relevant part, that “[t]he
23

24   initiation of [the Phase 3 Pracinostat Trial] is the culmination of diligent preparation
25   in collaboration with [MEI Pharma’s] partners at Helsinn,” and that Defendants
26
     “believe that with the well-powered, rigorously designed Phase 3 study underway,
27

28   pracinostat is now one pivotal step closer to serving” those suffering from AML.
                                              7
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
      Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.9 Page 9 of 27



 1   The August 2017 Press Release also quoted Riccardo Braglia, Helsinn Group Vice
 2
     Chairman and CEO, who touted, in relevant part, “the potential of pracinostat, which
 3

 4   was demonstrated in the Phase 2 study,” and that Helsinn is “very pleased that

 5   pracinostat is moving into Phase 3, showing the continued momentum of the clinical
 6
     programme.”
 7

 8         23.    On September 5, 2017, MEI Pharma filed an annual report on Form 10-

 9   K with the SEC, reporting the Company’s financial and operating results for its
10
     fourth quarter and full fiscal year ended June 30, 2017 (the “2017 10-K”). The 2017
11

12   10-K touted, in relevant part, that “Pracinostat is an orally available, potent HDAC

13   inhibitor with potentially improved physicochemical, pharmaceutical and
14
     pharmacokinetic properties when compared to other compounds of this class”—such
15

16   as other HDACs approved by the U.S. Food and Drug Administration (“FDA”) for
17   treating similar, blood-based cancers, which the 2017 10-K referenced in the same
18
     discussion—“including increased bioavailability and increased half-life”; and that
19
20   the FDA’s “Breakthrough Therapy Designation [for Pracinostat] is supported by
21   data from a Phase II study of Pracinostat plus azacitidine in elderly patients with
22
     newly diagnosed AML who are not candidates for induction chemotherapy,” which
23

24   “showed a median overall survival of 19.1 months” that “compare[d] favorably to a
25   recent international Phase III study of azacitidine . . . which showed a median overall
26
     survival of 10.4 months with azacitidine alone . . . in a similar patient population.”
27

28
                                             8
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.10 Page 10 of 27



 1         24.    In addition to touting the “potency” of Pracinostat, and the median
 2
     overall survival of patients observed in the Phase 2 trial of Pracinostat with
 3

 4   azacytidine, the 2017 10-K also provided generic, boilerplate representations related

 5   to how “[t]he results of pre-clinical studies and completed clinical trials are not
 6
     necessarily predictive of future results,” and that MEI Pharma’s “current drug
 7

 8   candidates may not have favorable results in later studies or trials.” For example,

 9   the 2017 10-K represented, in relevant part, that “[p]re-clinical studies and Phase I
10
     and Phase II clinical trials are not primarily designed to test the efficacy of a drug
11

12   candidate,   but   rather   to   test   safety,   to   study   pharmacokinetics    and

13   pharmacodynamics, and to understand the drug candidate’s side effects at various
14
     doses and schedules”; that “[f]avorable results in early studies or trials may not be
15

16   repeated in later studies or trials, including ongoing pre-clinical studies and large-
17   scale Phase III clinical trials”; that the Company’s “drug candidates in later-stage
18
     trials may fail to show desired safety and efficacy despite having progressed through
19
20   earlier-stage trials”; that “[u]nfavorable results from ongoing pre-clinical studies or
21   clinical trials could result in delays, modifications or abandonment of ongoing or
22
     future clinical trials, or abandonment of a clinical program”; that “[p]re-clinical and
23

24   clinical results are frequently susceptible to varying interpretations that may delay,
25   limit or prevent regulatory approvals or commercialization”; and that “[n]egative or
26
     inconclusive results or adverse medical events during a clinical trial could cause a
27

28   clinical trial to be delayed, repeated or terminated, or a clinical program to be
                                             9
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.11 Page 11 of 27



 1   abandoned.”     Plainly, the foregoing risk warnings were generic “catch-all”
 2
     provisions that were not tailored to MEI Pharma’s actual known risks with respect
 3

 4   to Pracinostat’s efficacy, or lack thereof.

 5         25.     Appended as an exhibit to the 2017 10-K were signed certifications
 6
     pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”), wherein the Individual
 7

 8   Defendants certified that the 2017 10-K “fully complies with the requirements of

 9   Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended,
10
     and that the information contained in such report fairly presents, in all material
11

12   respects, the financial condition and results of operations of MEI Pharma.”

13         26.     That same day, MEI Pharma hosted an earnings call with investors and
14
     analysts to discuss the Company’s financial and operating results for the fourth
15

16   quarter and full fiscal year of 2017. During that call, Defendant Gold touted, in
17   relevant part, the purportedly “diligent preparation” for the Phase 3 Pracinostat Trial,
18
     representing that “[t]his pivotal” study “is a well powered rigorously designed
19
20   study,” and that Defendants “look forward to tracking [the] progress [of the Phase 3
21   Pracinostat Trial] in the months ahead.”
22
           27.     On August 30, 2018, MEI Pharma filed an annual report on Form 10-
23

24   K with the SEC, reporting the Company’s financial and operating results for its
25   fourth quarter and full fiscal year ended June 30, 2018 (the “2018 10-K”). The 2018
26
     10-K contained substantively the same statements as referenced in ¶¶ 23-24, supra,
27

28   which touted the “potency” of Pracinostat, and the median overall survival of
                                             10
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.12 Page 12 of 27



 1   patients observed in the Phase 2 trial of Pracinostat with azacytidine; and which
 2
     provided boilerplate representations related to how prior clinical studies’ results
 3

 4   were not necessarily indicative of future clinical studies’ results, which were plainly

 5   generic “catch-all” provisions that were not tailored to MEI Pharma’s actual known
 6
     risks with respect to Pracinostat’s efficacy, or lack thereof.
 7

 8         28.    Appended as an exhibit to the 2018 10-K were substantively the same

 9   SOX certifications as referenced in ¶ 25, supra, signed by the Individual Defendants.
10
           29.    That same day, MEI Pharma hosted an earnings call with investors and
11

12   analysts to discuss the Company’s financial and operating results for the fourth

13   quarter and full fiscal year of 2018. During that call, Defendant Gold touted the
14
     Company’s selective process for identifying and advancing drug candidates with
15

16   promising financial and medical prospects, including Pracinostat. For example,
17   Gold represented that, “at MEI [Pharma], [Defendants] strive to carry out a
18
     straightforward, purposeful strategy to build value in [the Company’s] oncology
19
20   portfolio for [their] stakeholders, and importantly, to deliver patient benefit beyond
21   what is currently achieved through existing therapies”; that Defendants “choose drug
22
     candidates deliberately to address a clear deficiency in current treatment paradigms”;
23

24   that MEI Pharma’s “clinical programs are focused on effectively and efficiently
25   validating therapeutic utility to address these deficiencies”; that Defendants “are also
26
     very mindful of how [they] deploy [their] resources so as to create a return on [their]
27

28   investments, including decisions to advance and commercialize drug candidates
                                             11
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.13 Page 13 of 27



 1   independently or via partnership to strategically and optimally build value”; that
 2
     “[t]his strategy has successfully guided the identification and development of the 4
 3

 4   clinical-stage candidates in [the Company’s] pipeline”; and that “[a]n example of

 5   the implementation of this model is [MEI Pharma’s] most advanced candidate,
 6
     pracinostat, which . . . is currently in a global Phase III registration study.”
 7

 8         30.    On February 14, 2019, MEI Pharma issued a press release announcing

 9   “the publication [of] . . . the results from a Phase II study that evaluated the safety
10
     and efficacy of pracinostat . . . in combination with azacitidine, for the treatment of
11

12   patients suffering from [AML], who cannot undergo treatment with intensive

13   chemotherapy” (the “February 2019 Press Release”). That press release represented,
14
     in relevant part, that “[t]his investigational study showed that pracinostat in
15

16   combination with azacitidine is active in the frontline treatment of older patients
17   with AML, unfit for intensive therapy”; that “the median overall survival (OS) of
18
     19.1 months, a PFS of 12.6 months and 1-year OS rate of 62% have been evidenced
19
20   in patients unfit for intensive therapy”; that “[t]hese data have shown that pracinostat
21   in combination with azacitidine is a potential treatment option for the frontline
22
     treatment of older AML patients unfit for [intensive chemotherapy]”; and that,
23

24   “[b]ased on these results, a Phase III, multicenter, double-blind, randomized study
25   of pracinostat with azacitidine vs placebo with azacitidine (NCT03151408) is
26
     ongoing to demonstrate an improvement of pracinostat in combination in this
27

28   difficult-to-treat AML population.”
                                              12
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.14 Page 14 of 27



 1         31.      The February 2019 Press Release also quoted various purported
 2
     medical and/or scientific experts that attested to Pracinostat’s potential to treat
 3

 4   patients with AML who are unfit to receive intensive chemotherapy. For example,

 5   that press release quoted Dr. Guillermo Garcia-Manero, MD Professor, Department
 6
     of Leukemia, at MD Anderson Cancer Center in Houston, Texas, U.S., who touted
 7

 8   “the encouraging results of this Phase II study . . . the data [of which] is highly

 9   encouraging for older patients suffering from [AML], and who cannot be treated
10
     with intensive chemotherapy,” and that they “look forward to continuing with [their]
11

12   ongoing Phase III study with pacinostat [sic] to show improvement of the pracinostat

13   combination vs azacitidine with placebo, in this difficult-to-treat AML patients
14
     population.”
15

16         32.      Additionally, the February 2019 Press Release quoted Sergio
17   Cantoreggi, PhD, Chief Scientific Officer and Helsinn Group Head of R&D, who
18
     represented, in relevant part, that “[t]he publication of this data . . . shows the
19
20   potential of pracinostat in combination with azacitidine as a[n] . . . effective regimen
21   for difficult-to-treat AML patients,” and that he and Defendants “are committed to
22
     further investigate the effects of this drug combination in an ongoing Phase III
23

24   study.”
25         33.      Finally, the February 2019 Press Release quoted Richard Ghalie, M.D.,
26
     Senior Vice President, Clinical Development at MEI Pharma, who represented, in
27

28   relevant part, that “[t]his Phase II study provided the rationale for [the] ongoing
                                             13
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.15 Page 15 of 27



 1   Phase III study and show [sic] the potential for pracinostat, in combination with
 2
     azacytidine, as a treatment option in this AML population.”
 3

 4         34.    On August 28, 2019, MEI Pharma filed an annual report on Form 10-

 5   K with the SEC, reporting the Company’s financial and operating results for its
 6
     fourth quarter and full year ended June 30, 2019 (the “2019 10-K”). The 2019 10-
 7

 8   K contained substantively the same statements as referenced in ¶¶ 23-25, supra,

 9   which touted the “potency” of Pracinostat, and the median overall survival of
10
     patients observed in the Phase 2 trial of Pracinostat with azacytidine; and which
11

12   provided boilerplate representations related to how prior clinical studies’ results

13   were not necessarily indicative of future clinical studies’ results, which were plainly
14
     generic “catch-all” provisions that were not tailored to MEI Pharma’s actual known
15

16   risks with respect to Pracinostat’s efficacy, or lack thereof.
17         35.    Appended as an exhibit to the 2019 10-K were substantively the same
18
     SOX certifications as referenced in ¶ 25, supra, signed by the Individual Defendants.
19
20         36.    The statements referenced in ¶¶ 22-35 were materially false and
21   misleading because Defendants made false and/or misleading statements, as well as
22
     failed to disclose material adverse facts about the Company’s business, operational
23

24   and compliance policies. Specifically, Defendants made false and/or misleading
25   statements and/or failed to disclose that: (i) MEI Pharma had overstated
26
     Pracinostat’s potential efficacy as an AML treatment for the target population; (ii)
27

28   consequently, the Phase 3 Pracinostat Trial was unlikely to meet its primary endpoint
                                             14
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.16 Page 16 of 27



 1   of overall survival; (iii) all the foregoing, once revealed, was foreseeably likely to
 2
     have a material negative impact on the Company’s financial condition and prospects
 3

 4   for Pracinostat; and (iv) as a result, the Company’s public statements were materially

 5   false and misleading at all relevant times.
 6
                                      The Truth Emerges
 7

 8         37.    On July 2, 2020, during pre-market hours, MEI Pharma issued a press

 9   release announcing that it was discontinuing the Phase 3 Pracinostat Trial.
10
     Specifically, that press release stated, in relevant part:
11

12         Helsinn, a Swiss pharmaceutical group focused on building quality
           cancer care and rare diseases products, and MEI Pharma, Inc. (Nasdaq:
13         MEIP), a late-stage pharmaceutical company focused on advancing
14         potential new therapies for cancer, today announce that an interim
           futility analysis of the ongoing Phase 3 study of pracinostat in
15         combination with azacitidine in patients with AML who are unfit to
16         receive standard intensive chemotherapy, undertaken by the study
           [IDMC], has demonstrated it was unlikely to meet the primary endpoint
17         of overall survival compared to the control group. Based on the
18         outcome of the interim analysis, the decision was made to discontinue
           the recruitment of patients and end the study. The decision was based
19         on a lack of efficacy and not on safety concerns. Pending further
20         evaluation, patients currently enrolled in other pracinostat studies will
           continue treatment.
21

22         38.    Following MEI Pharma’s announcement, the Company’s stock price
23   fell $0.78 per share, or 18.27%, to close at $3.49 per share on July 2, 2020.
24
           39.    As a result of Defendants’ wrongful acts and omissions, and the
25

26   precipitous decline in the market value of the Company’s securities, Plaintiff and
27   other Class members have suffered significant losses and damages.
28
                                              15
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.17 Page 17 of 27



 1                  PLAINTIFF’S CLASS ACTION ALLEGATIONS
 2
           40.    Plaintiff brings this action as a class action pursuant to Federal Rule of
 3

 4   Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who

 5   purchased or otherwise acquired MEI Pharma securities during the Class Period (the
 6
     “Class”); and were damaged upon the revelation of the alleged corrective
 7

 8   disclosures. Excluded from the Class are Defendants herein, the officers and

 9   directors of the Company, at all relevant times, members of their immediate families
10
     and their legal representatives, heirs, successors or assigns and any entity in which
11

12   Defendants have or had a controlling interest.

13         41.    The members of the Class are so numerous that joinder of all members
14
     is impracticable. Throughout the Class Period, MEI Pharma securities were actively
15

16   traded on the NASDAQ. While the exact number of Class members is unknown to
17   Plaintiff at this time and can be ascertained only through appropriate discovery,
18
     Plaintiff believes that there are hundreds or thousands of members in the proposed
19
20   Class. Record owners and other members of the Class may be identified from
21   records maintained by MEI Pharma or its transfer agent and may be notified of the
22
     pendency of this action by mail, using the form of notice similar to that customarily
23

24   used in securities class actions.
25         42.    Plaintiff’s claims are typical of the claims of the members of the Class
26
     as all members of the Class are similarly affected by Defendants’ wrongful conduct
27

28   in violation of federal law that is complained of herein.
                                            16
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.18 Page 18 of 27



 1          43.       Plaintiff will fairly and adequately protect the interests of the members
 2
     of the Class and has retained counsel competent and experienced in class and
 3

 4   securities litigation. Plaintiff has no interests antagonistic to or in conflict with those

 5   of the Class.
 6
            44.       Common questions of law and fact exist as to all members of the Class
 7

 8   and predominate over any questions solely affecting individual members of the

 9   Class. Among the questions of law and fact common to the Class are:
10
                  •    whether the federal securities laws were violated by Defendants’ acts
11                     as alleged herein;
12
                  •    whether statements made by Defendants to the investing public
13                     during the Class Period misrepresented material facts about the
14                     business, operations and management of MEI Pharma;
15
                  •    whether the Individual Defendants caused MEI Pharma to issue false
16                     and misleading financial statements during the Class Period;
17
                  •    whether Defendants acted knowingly or recklessly in issuing false
18                     and misleading financial statements;
19
                  •    whether the prices of MEI Pharma securities during the Class Period
20                     were artificially inflated because of the Defendants’ conduct
21
                       complained of herein; and

22                •    whether the members of the Class have sustained damages and, if so,
23                     what is the proper measure of damages.

24          45.       A class action is superior to all other available methods for the fair and
25
     efficient adjudication of this controversy since joinder of all members is
26
27   impracticable. Furthermore, as the damages suffered by individual Class members

28   may be relatively small, the expense and burden of individual litigation make it
                                                17
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.19 Page 19 of 27



 1   impossible for members of the Class to individually redress the wrongs done to them.
 2
     There will be no difficulty in the management of this action as a class action.
 3

 4         46.       Plaintiff will rely, in part, upon the presumption of reliance established

 5   by the fraud-on-the-market doctrine in that:
 6
                 •    Defendants made public misrepresentations or failed to disclose
 7                    material facts during the Class Period;
 8
                 •    the omissions and misrepresentations were material;
 9

10               •    MEI Pharma securities are traded in an efficient market;
11
                 •    the Company’s shares were liquid and traded with moderate to heavy
12                    volume during the Class Period;
13
                 •    the Company traded on the NASDAQ and was covered by multiple
14                    analysts;
15
                 •    the misrepresentations and omissions alleged would tend to induce a
16                    reasonable investor to misjudge the value of the Company’s
17                    securities; and

18               •    Plaintiff and members of the Class purchased, acquired and/or sold
19                    MEI Pharma securities between the time the Defendants failed to
                      disclose or misrepresented material facts and the time the true facts
20                    were disclosed, without knowledge of the omitted or misrepresented
21                    facts.

22         47.       Based upon the foregoing, Plaintiff and the members of the Class are
23
     entitled to a presumption of reliance upon the integrity of the market.
24

25         48.       Alternatively, Plaintiff and the members of the Class are entitled to the
26   presumption of reliance established by the Supreme Court in Affiliated Ute Citizens
27
     of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as
28
                                               18
           CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.20 Page 20 of 27



 1   Defendants omitted material information in their Class Period statements in violation
 2
     of a duty to disclose such information, as detailed above.
 3

 4                                         COUNT I

 5   (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
 6                        Thereunder Against All Defendants)

 7         49.    Plaintiff repeats and re-alleges each and every allegation contained
 8
     above as if fully set forth herein.
 9

10         50.    This Count is asserted against Defendants and is based upon Section

11   10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated
12
     thereunder by the SEC.
13

14         51.    During the Class Period, Defendants engaged in a plan, scheme,

15   conspiracy and course of conduct, pursuant to which they knowingly or recklessly
16
     engaged in acts, transactions, practices and courses of business which operated as a
17

18   fraud and deceit upon Plaintiff and the other members of the Class; made various
19   untrue statements of material facts and omitted to state material facts necessary in
20
     order to make the statements made, in light of the circumstances under which they
21

22   were made, not misleading; and employed devices, schemes and artifices to defraud
23   in connection with the purchase and sale of securities. Such scheme was intended
24
     to, and, throughout the Class Period, did: (i) deceive the investing public, including
25

26   Plaintiff and other Class members, as alleged herein; (ii) artificially inflate and
27   maintain the market price of MEI Pharma securities; and (iii) cause Plaintiff and
28
                                            19
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.21 Page 21 of 27



 1   other members of the Class to purchase or otherwise acquire MEI Pharma securities
 2
     and options at artificially inflated prices. In furtherance of this unlawful scheme,
 3

 4   plan and course of conduct, Defendants, and each of them, took the actions set forth

 5   herein.
 6
           52.    Pursuant to the above plan, scheme, conspiracy and course of conduct,
 7

 8   each of the Defendants participated directly or indirectly in the preparation and/or

 9   issuance of the quarterly and annual reports, SEC filings, press releases and other
10
     statements and documents described above, including statements made to securities
11

12   analysts and the media that were designed to influence the market for MEI Pharma

13   securities. Such reports, filings, releases and statements were materially false and
14
     misleading in that they failed to disclose material adverse information and
15

16   misrepresented the truth about MEI Pharma’s finances and business prospects.
17         53.      By virtue of their positions at MEI Pharma, Defendants had actual
18
     knowledge of the materially false and misleading statements and material omissions
19
20   alleged herein and intended thereby to deceive Plaintiff and the other members of
21   the Class, or, in the alternative, Defendants acted with reckless disregard for the truth
22
     in that they failed or refused to ascertain and disclose such facts as would reveal the
23

24   materially false and misleading nature of the statements made, although such facts
25   were readily available to Defendants. Said acts and omissions of Defendants were
26
     committed willfully or with reckless disregard for the truth. In addition, each
27

28
                                              20
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.22 Page 22 of 27



 1   Defendant knew or recklessly disregarded that material facts were being
 2
     misrepresented or omitted as described above.
 3

 4         54.    Information showing that Defendants acted knowingly or with reckless

 5   disregard for the truth is peculiarly within Defendants’ knowledge and control. As
 6
     the senior managers and/or directors of MEI Pharma, the Individual Defendants had
 7

 8   knowledge of the details of MEI Pharma’s internal affairs.

 9         55.    The Individual Defendants are liable both directly and indirectly for the
10
     wrongs complained of herein. Because of their positions of control and authority,
11

12   the Individual Defendants were able to and did, directly or indirectly, control the

13   content of the statements of MEI Pharma. As officers and/or directors of a publicly-
14
     held company, the Individual Defendants had a duty to disseminate timely, accurate,
15

16   and truthful information with respect to MEI Pharma’s businesses, operations, future
17   financial condition and future prospects. As a result of the dissemination of the
18
     aforementioned false and misleading reports, releases and public statements, the
19
20   market price of MEI Pharma securities was artificially inflated throughout the Class
21   Period. In ignorance of the adverse facts concerning MEI Pharma’s business and
22
     financial condition which were concealed by Defendants, Plaintiff and the other
23

24   members of the Class purchased or otherwise acquired MEI Pharma securities at
25   artificially inflated prices and relied upon the price of the securities, the integrity of
26
     the market for the securities and/or upon statements disseminated by Defendants,
27

28   and were damaged thereby.
                                              21
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.23 Page 23 of 27



 1         56.    During the Class Period, MEI Pharma securities were traded on an
 2
     active and efficient market. Plaintiff and the other members of the Class, relying on
 3

 4   the materially false and misleading statements described herein, which the

 5   Defendants made, issued or caused to be disseminated, or relying upon the integrity
 6
     of the market, purchased or otherwise acquired shares of MEI Pharma securities at
 7

 8   prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiff and the

 9   other members of the Class known the truth, they would not have purchased or
10
     otherwise acquired said securities, or would not have purchased or otherwise
11

12   acquired them at the inflated prices that were paid. At the time of the purchases

13   and/or acquisitions by Plaintiff and the Class, the true value of MEI Pharma
14
     securities was substantially lower than the prices paid by Plaintiff and the other
15

16   members of the Class. The market price of MEI Pharma securities declined sharply
17   upon public disclosure of the facts alleged herein to the injury of Plaintiff and Class
18
     members.
19
20         57.    By reason of the conduct alleged herein, Defendants knowingly or
21   recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act
22
     and Rule 10b-5 promulgated thereunder.
23

24         58.    As a direct and proximate result of Defendants’ wrongful conduct,
25   Plaintiff and the other members of the Class suffered damages in connection with
26
     their respective purchases, acquisitions and sales of the Company’s securities during
27

28
                                             22
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.24 Page 24 of 27



 1   the Class Period, upon the disclosure that the Company had been disseminating
 2
     misrepresented financial statements to the investing public.
 3

 4                                        COUNT II

 5      (Violations of Section 20(a) of the Exchange Act Against The Individual
 6
                                         Defendants)
 7

 8         59.    Plaintiff repeats and re-alleges each and every allegation contained in

 9   the foregoing paragraphs as if fully set forth herein.
10
           60.    During the Class Period, the Individual Defendants participated in the
11

12   operation and management of MEI Pharma, and conducted and participated, directly

13   and indirectly, in the conduct of MEI Pharma’s business affairs. Because of their
14
     senior positions, they knew the adverse non-public information about MEI Pharma’s
15

16   misstatement of income and expenses and false financial statements.
17         61.    As officers and/or directors of a publicly owned company, the
18
     Individual Defendants had a duty to disseminate accurate and truthful information
19
20   with respect to MEI Pharma’s financial condition and results of operations, and to
21   correct promptly any public statements issued by MEI Pharma which had become
22
     materially false or misleading.
23

24         62.    Because of their positions of control and authority as senior officers,
25   the Individual Defendants were able to, and did, control the contents of the various
26
     reports, press releases and public filings which MEI Pharma disseminated in the
27

28   marketplace during the Class Period concerning MEI Pharma’s results of operations.
                                             23
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.25 Page 25 of 27



 1   Throughout the Class Period, the Individual Defendants exercised their power and
 2
     authority to cause MEI Pharma to engage in the wrongful acts complained of herein.
 3

 4   The Individual Defendants therefore, were “controlling persons” of MEI Pharma

 5   within the meaning of Section 20(a) of the Exchange Act. In this capacity, they
 6
     participated in the unlawful conduct alleged which artificially inflated the market
 7

 8   price of MEI Pharma securities.

 9         63.   Each of the Individual Defendants, therefore, acted as a controlling
10
     person of MEI Pharma. By reason of their senior management positions and/or
11

12   being directors of MEI Pharma, each of the Individual Defendants had the power to

13   direct the actions of, and exercised the same to cause, MEI Pharma to engage in the
14
     unlawful acts and conduct complained of herein. Each of the Individual Defendants
15

16   exercised control over the general operations of MEI Pharma and possessed the
17   power to control the specific activities which comprise the primary violations about
18
     which Plaintiff and the other members of the Class complain.
19
20         64.   By reason of the above conduct, the Individual Defendants are liable
21   pursuant to Section 20(a) of the Exchange Act for the violations committed by MEI
22
     Pharma.
23

24                               PRAYER FOR RELIEF
25         WHEREFORE, Plaintiff demands judgment against Defendants as follows:
26
27

28
                                           24
           CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.26 Page 26 of 27



 1         A.     Determining that the instant action may be maintained as a class action
 2
     under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the
 3

 4   Class representative;

 5         B.     Requiring Defendants to pay damages sustained by Plaintiff and the
 6
     Class by reason of the acts and transactions alleged herein;
 7

 8         C.     Awarding Plaintiff and the other members of the Class prejudgment and

 9   post-judgment interest, as well as their reasonable attorneys’ fees, expert fees and
10
     other costs; and
11

12         D.     Awarding such other and further relief as this Court may deem just and

13   proper.
14
                             DEMAND FOR TRIAL BY JURY
15

16         Plaintiff hereby demands a trial by jury.
17   Dated: August 10, 2020
18                                                 Respectfully submitted,
19
20                                                 POMERANTZ LLP
21                                                 /s/ Jennifer Pafiti
22                                                 Jennifer Pafiti (SBN 282790)
                                                   1100 Glendon Avenue, 15th Floor
23                                                 Los Angeles, California 90024
                                                   Telephone: (310) 405-7190
24                                                 Email: jpafiti@pomlaw.com
25
                                                   POMERANTZ LLP
26                                                 Jeremy A. Lieberman
                                                   (pro hac vice application forthcoming)
27
                                                   J. Alexander Hood II
28                                                 (pro hac vice application forthcoming)
                                            25
           CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01543-WQH-LL Document 1 Filed 08/10/20 PageID.27 Page 27 of 27



 1                                              600 Third Avenue, 20th Floor
 2                                              New York, New York 10016
                                                Telephone: (212) 661-1100
 3                                              Facsimile: (212) 661-8665
 4                                              Email: jalieberman@pomlaw.com
                                                Email: ahood@pomlaw.com
 5

 6                                              POMERANTZ LLP
                                                Patrick V. Dahlstrom
 7                                              (pro hac vice application forthcoming)
 8                                              10 South La Salle Street, Suite 3505
                                                Chicago, Illinois 60603
 9                                              Telephone: (312) 377-1181
10                                              Facsimile: (312) 377-1184
                                                Email: pdahlstrom@pomlaw.com
11

12                                              BRONSTEIN, GEWIRTZ &
                                                GROSSMAN, LLC
13                                              Peretz Bronstein
14                                              (pro hac vice application forthcoming)
                                                60 East 42nd Street, Suite 4600
15                                              New York, New York 10165
16                                              Telephone: (212) 697-6484
                                                Facsimile: (212) 697-7296
17                                              Email: peretz@bgandg.com
18
                                                Attorneys for Plaintiff
19
20

21

22

23

24

25

26
27

28
                                         26
           CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
